Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 5/25/2022.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 15-35 are pending and are presented for examination.  

Response to Arguments
Claims 15, 21 and 27 have been amended to add following limitation. 
“the power supplying-side terminal and the power receiving-side terminal are arranged so that the power supplying-side extending portion and the power receiving-side extending portion overlap each other when viewed in an axial direction of the electric motor, with the power supplying-side extending portion and the power receiving-side extending portion being separate from each other in the axial direction of the electric motor”.  
Applicant supports the claimed feature such that (particularly Figs; 11-15) the power supplying-side terminal (38) and the power receiving-side terminal (39; 40) are arranged so that the power supplying-side extending portion (38E) and the power receiving-side extending portion (39E; 40E) overlap each other when viewed in an axial direction of the electric motor, with the power supplying-side extending portion (38E) and the power receiving-side extending portion (39E; 40E) being separate from each other in the axial direction of the electric motor. 
Applicant states “With this structure, according to exemplary embodiments of the claims, the power supplying-side extending portion (38E) and the power supplying-side standing portion (38S) of the power supplying-side terminal (38) and the power receiving-side extending portion (39E; 40E) and the power receiving-side standing portion (39S; 40S) of the power receiving-side terminal (39; 40) do not protrude as significantly from the circuit board (31) in the radial direction of the device, and a reduction in size of the device can be realized”. 
Applicant argues Hashimoto fails to disclose the structure of the independent claims, nor realize the advantages resulting therefrom such as a reduction in size. 
Response: 
The argument is not persuasive.  The argument appears intended use. While Hashimoto discloses the claimed structure, the argument has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations Ex parte Masham 2 (USPQ2d 1647 1987).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-20 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over ASAO et al (WO 2016046898 A1 which also is CN 106605336 A, IDS) in view of HASHIMOTO et al (US 20100052449 A1, same as JP 2010063242 A, IDS).  
As for claim 15, ASAO discloses an electric drive device comprising: 
an electric motor (50) driving a mechanical control element (via gear reducer 59, steering assist); and 
an electronic control device (10) provided at an opposite side to an output shaft of the electric motor and configured to control the electric motor, 
the electronic control device having: 
an ECU (“electronic control device”) housing (15) connected to a motor housing (55) that accommodates therein the electric motor; and 
an electronic control unit (components listed below in ECU housing 15) accommodated in the ECU housing and configured to control the electric motor, 
wherein the electronic control unit has: 
a power supplying-side terminal (20a) structured to supply power (electric signal power, communicating between external devices, e.g., vehicle signal, torque sensors, and the control board); and 
a power receiving-side terminal (18) structured to receive the power from the power supplying-side terminal for power supply to a circuit unit mounted on a circuit board (11), 
wherein the power supplying-side terminal (20a) has: 
a power supplying-side hanging portion (20, vertical portion) that extends toward a surface of the circuit board; 
a power supplying-side extending portion (21, horizontal portion) that is bent from the power supplying-side hanging portion and extends outwards along the surface of the circuit board; and 
a power supplying-side standing portion (vertical portion of 20a at 27) that is bent from the power supplying-side extending portion and extends in a direction away from the circuit board, 
the power receiving-side terminal (18) has: 
a power receiving-side extending portion (lower portion) that is connected to a wiring pattern of the circuit board (11); and 
a power receiving-side standing portion (upper portion) that extends in the direction away from the circuit board, and 
the power supplying-side standing portion and the power receiving-side standing portion overlap each other (refer applicant’s Fig. 15), and are connected (27) to each other so as to have electrical continuity.  
ASAO failed to teach the power receiving-side terminal (18) has: a power receiving-side extending portion (lower portion) that extends outwards along the surface of the circuit board; and a power receiving-side standing portion (upper portion) that is bent from the power receiving-side extending portion and extends in the direction away from the circuit board, and 
the power supplying-side terminal and the power receiving-side terminal are arranged so that the power supplying-side extending portion and the power receiving-side extending portion overlap each other when viewed in an axial direction of the electric motor, with the power supplying-side extending portion and the power receiving-side extending portion being separate from each other in the axial direction of the electric motor.
HASHIMOTO teaches a connection, such that power receiving-side terminal (230BP, Figs. 5, 8, 14-15, see markup) has: a power receiving-side extending portion (lower horizontal portion, 40E) that is connected to a wiring pattern (WP) of circuit board (240) and extends outwards along the surface of the circuit board; and a power receiving-side standing portion (upper vertical portion, 40S) that is bent (it shows multiple times) from the power receiving-side extending portion (40E) and extends in the direction away from the circuit board, 
the power supplying-side terminal (230BPP) and the power receiving-side terminal (230BP) are arranged so that the power supplying-side extending portion (lower horizontal portion, 38E) and the power receiving-side extending portion (40E) overlap each other when viewed in an axial direction of the electric motor, with the power supplying-side extending portion (38E) and the power receiving-side extending portion (40E) being separate from each other in the axial direction of the electric motor, and the power supplying-side standing portion (38S) and the power receiving-side standing portion (30S) overlap each other (refer applicant’s Fig. 15), and are connected to each other so as to have electrical continuity (TIG welding).  

    PNG
    media_image1.png
    447
    426
    media_image1.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for reduced thermal stress therebetween.  Examiner regards it is matter of terminal shape change.  It would have been an obvious matter of design choice, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 

	As for claim 16, ASAO as combined discloses the electric drive device as claimed in claim 15, wherein: each of the power supplying-side terminal and the power receiving-side terminal is formed by a flat plate terminal (FIGS.), and HASHIMOTO teaches top end portions of the power supplying-side standing portion of the power supplying-side terminal and the power receiving-side standing portion of the power receiving-side terminal are joined together as a welded connecting portion (27, TIG welding).
	As for claim 17, ASAO as combined discloses the electric power steering device as claimed in claim 16, wherein: the power supplying-side standing portion of the power supplying-side terminal is located at an inner side in the radial direction with respect to the power receiving-side standing portion of the power receiving-side terminal, and the power receiving-side standing portion of the power receiving-side terminal is located at an outer side in the radial direction with respect to the power supplying-side standing portion of the power supplying-side terminal (best see HASHIMOTO, Fig. 8). 
	As for claim 18, ASAO as combined discloses the electric power steering device as claimed in claim 17, wherein: the power supplying-side standing portion of the power supplying-side terminal extends in the direction away from the circuit board of the power supply circuit unit at a position where the power supplying-side standing portion does not extend outwards over an outer peripheral edge of the circuit board of the power supply circuit unit (best see HASHIMOTO, Fig. 8).  
	As for claim 19, ASAO as combined discloses the electric drive device as claimed in claim 15, wherein: the power receiving-side terminal is placed on a surface (upper surface) of the circuit board where the power supplying-side terminal is located.  It is interpreted such that the applicant discloses the power supplying-side terminal (38, Fig. 11) is located in the direction of the surface (upper surface) of the circuit board.  
As for claim 20, ASAO as combined discloses the electric drive device as claimed in claim 19, wherein: the power receiving-side extending portion of the power receiving-side terminal is bent, and has a folded shape (as a result of multiple bent).
	As for claim 33, ASAO as combined discloses the electric power steering device as claimed in claim 15, wherein: the power supplying-side extending portion and the power receiving-side extending portion overlap each other at an inner side of the circuit board when viewed in the axial direction of the electric motor (see markup in claim 15).

Claims 21-32 and 34-35 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  claims 21 and 27 recite “the electronic control unit having a control circuit unit, a power supply circuit unit, a power conversion circuit unit, which are configured to drive the electric motor, and a connector case to which a power supply is connected for power supply to the power supply circuit unit”, which in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K. KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on M-F 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571- 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN K KIM/Primary Examiner, Art Unit 2834